DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following claims 1,2,4-7,9-13,15,16 including is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jot et al (US 20170223478 A1).

As per claim 1, Jot discloses A device for estimating acoustic parameters, wherein the device 
record 
estimate 
extend environment is used to create/extend the reverberation signal and output an adjusted reverberation signal steps 810 and 812 is a predetermined model, where the frequency smoothing between frequency bins/groups is a modification/extension based on the model of the relationship between the transition between bands, the higher and lower frequency bands of a given frequency band based on that particular band, additionally, the synthesis of the impulse response, based on the decay rate, used to generate the reverberation, is based on an adapted impulse response from the reference impulse response 601 per para. 69, where the relationship between the parameters as used by the device is part of the model, where the adapted reference impulse response extends the frequency range beyond that of the lower frequency bins/groups that are locally sensed, noting that the reference environment as shown in fig. 4a is measured to at least 10KHz  ).


As per claim 2, The device according to claim 1, wherein: 
the lower frequency range includes frequencies below 8 kHz (as per the claim 1 rejection), 

As per claim 4,  The device according to claim 1, wherein the predetermined model 

As per claim 5, (Currently Amended) The device according to claim 1, wherein the device is further configured to_ 
build 

As per claim 6, (Currently Amended) The device according claims 1, wherein the device is further configured to_ smooth 

As per claim 7, (Currently Amended) The device according to claim 6, wherein the device is further configured to: 
calculate coefficients for the predetermined model 

As per claim 9, (Currently Amended) The device according to claim 1, wherein the device is further configured to: 
estimate 

As per claim 10:The device according to claim 9, wherein the device is further configured to: 
estimate 
- multiplying 
Or
 - calculating 

As per claim 11:   The device according to laim 1, wherein the device is further configured to: 
synthesize 

As per claim 12,  (Currently Amended) The device according to claim 11, wherein the device is further configured to estimate a mixing time based on the extended frequency-dependent reverberation time; and synthesize 

As per claim 13,  (Currently Amended) The device according to claim 12, wherein the device is further configured to synthesize 
Using the extended frequency-dependent reverberation time 
- using the mixing time the start time of the late reverberation part as they together formed the combined impulse response used to create the combined reverb signal per para. 90).
As per claim 15,(Currently Amended) A method for estimating acoustic parameters, the method 
recording 
estimating 
extending 

As per claim 16, (Currently Amended) A non-transitorv computer readable medium comprising program code that when executed by a computer, configure the computer to perform a method comprising: 
recording an acoustic signal; 
estimating a frequency-dependent reverberation time in a lower frequency range based on the recorded acoustic signal; and 
extending the frequency-dependent reverberation time to a higher frequency range based on a predetermined model to obtain an extended frequency-dependent reverberation time. (as per the claim 1 rejection as the functions cited in nthe rejection require a digital processor with associated memory and software in order to be implemented).


Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 3,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jot et al (US 20170223478 A1) as applied to claim 1 above, and further in view of Ratnam et al (“Blind Estimation of Reverberation Time”, abstract).

As per claim 3, The device according to claim 1
wherein the device is further configured to: 
estimate 

Ratnam (abstract) teaches that blind estimation can be used to detect reverberation time when characterizing local environments, where the blind estimation is an important enabling technology.  It would have been obvious to one skilled in the art that the frequency dependent reverb time and room fingerprints could be characterized via blind estimation techniques for the advantage of being enabling to the implementation of the device of Jot.
As per claim 8, (Currently Amended) The device according to claim 1, wherein the device is further configured to: estimate 
filtering the recorded acoustic signal 


Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 8, 2022